      Case: 1:18-cv-04013 Document #: 42 Filed: 05/13/19 Page 1 of 2 PageID #:457



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 MANUFACTURERS ALLIANCE                           )
 INSURANCE COMPANY,                               )
                                                  )
                       Plaintiff,                 )
                                                  )
 v.                                               )
                                                  )    Case No.: 1:18-cv-04013
 ALLERTON CHARTER COACH, INC.,                    )
 DENNIS TOEPPEN, and the PEOPLE OF                )
 THE STATE OF ILLINOIS ex rel. LISA               )
 MADIGAN, Attorney General of the State           )
 of Illinois,                                     )
                                                  )
                       Defendants.                )

              MANUFACTURERS ALLIANCE INSURANCE COMPANY’S
                    NOTICE OF VOLUNTARY DISMISSAL

        Plaintiff Manufacturers Alliance Insurance Company, by and through its attorneys,

hereby dismisses the above-captioned action against Allerton Charter Coach, Inc. and Dennis

Toeppen with prejudice, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

with each party to bear its own fees and costs.

        Dated: May 13, 2019                           Respectfully Submitted:

                                                      /s/Adrian T. Rohrer

                                                      David L. Koury
                                                      Adrian T. Rohrer
                                                      BatesCarey LLP
                                                      191 N. Wacker, Suite 2400
                                                      Chicago, Illinois 60606
                                                      dkoury@batescarey.com
                                                      arohrer@batescarey.com
                                                      Phone: (312) 762-3100
                                                      Fax: (312) 762-3200
                                                      Counsel for Manufacturers Alliance
                                                      Insurance Company
     Case: 1:18-cv-04013 Document #: 42 Filed: 05/13/19 Page 2 of 2 PageID #:458



                                  CERTIFICATE OF FILING

          The foregoing Notice of Voluntary Dismissal was filed electronically with the Clerk of

the U.S. District Court for the Northern District of Illinois using the CM/ECF system, which will

send notification of such filing(s) to all parties of record in this case by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.


                                              MANUFACTURERS ALLIANCE INSURANCE
                                              COMPANY


                                              By: /s/Adrian T. Rohrer________________
                                                      One of its Attorneys
David L. Koury
Adrian T. Rohrer
BATESCAREY LLP
191 North Wacker, Suite 2400
Chicago, Illinois 60606
Ph.: 312-762-3100
Fax: 312-762-3200
Email: arohrer@batescarey.com

2208671




                                                 2
